EXHIBIT 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Janet N. Gutkin, Chief Accounting Officer of Comarco, Inc., certify that: 1. I have reviewed this report on Form 10-K/A of Comarco, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 31, 2015 /s/ Janet N. Gutkin Janet N. Gutkin Chief Accounting Officer (Principal Financial Officer)
